Batchelder, J.,
dissenting: This case, although presented to the trial court on an agreed statement of facts, is devoid of any reference to the State’s having satisfied its burden of showing that the defendant was advised of her right to leave the courthouse without submitting to the administrative search. See Florida v. Bostick, 111 S. Ct. 2382 (1991) (police specifically advised defendant that he had right to refuse consent). I would reverse on that ground alone and would not reach the issue of the scope of the search.